Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 14,
2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00236-CV

                   SENSATE PROPERTIES, LLC, Appellant

                                           V.

           RAYMOND KWONG AND FRANCES WONG, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1068559


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 16, 2020. On April 6, 2020,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.